On Petition for Rehearing.
Rabb, J.
Appellee earnestly insists in his petition for a rehearing that in the decision of this case the court misconceived the nature of the issues in the partition proceedings in which the appellee’s grantor’s interest in her deceased husband’s lands was set off to her in severalty, and the legal effect of the decree therein.
The complaint in that proceeding, filed by the widow, set forth as the source of her title and foundation of her right to partition the fact that Barzilla Eozell died intestate, the owner of the premises, and left his widow and the appellants here, his children, as his sole heirs at law, and that the widow was the owner of one-third of the premises in fee simple, and her children the owners of the two-thirds thereof, and the sole relief asked was that her interest be set off to her in severalty. Other parties were joined, and the facts with reference to the claim of title set forth in the complaint showed that they had an interest in the land described in the complaint, but no relief of any kind was asked against them. They set up a cross-complaint averring substantially the same facts appearing in the complaint, and asked for partition, and that their interest be set off in severalty ; but neither the complaint nor the cross-complaint stated facts which entitled any party to the action to a decree quieting title, and no such decree was entered.
*3022. And not only does the express terms of the statute declare that “if a husband die testate or intestate, leaving a widow, one-third of his real estate shall descend to her in fee simple” (§3014 Burns 1908, §2483 R. S. 1881), but it has repeatedly been held for many years that under the original section twenty-four of the statute of descents (§2487 R. S. 3881) a childless second or subsequent wife, whose husband’s children or their descendants survived, took a fee-simple interest in her husband’s real estate, although she was powerless to sell the estate, and the husband’s children took the same by descent from her at her death. Thorp v. Hanes (1886), 107 Ind. 324; Utterback v. Terhune (1881), 75 Ind. 363; Hendrix v. McBeth (1882), 87 Ind. 287; Flenner v. Benson (1883), 89 Ind. 108; Montgomery v. McCumber (1891), 128 Ind. 374; Habig v. Dodge (1891), 127 Ind. 31; Reagan v. Sheets (1892), 130 Ind. 185; Rushton v. Harvey (1896), 144 Ind. 382; Helt v. Helt (1899), 152 Ind. 142; Byrum v. Henderson (1898), 151 Ind. 102; Johnson v. Johnson (1899), 153 Ind. 60; Griffis v. First Nat. Bank (1907), 168 Ind. 546; Garrison v. Day (1905), 36 Ind. App. 543.
The identical question presented by the record in this case was decided adversely to the contention of appellees in the ease of Thorp v. Hanes, supra.
We are referred to an obiter expression in the opinion of the court in the case of McAdams v. Bailey (1907), 169 Ind. 518, 13 L. R. A. (N. S.) 1003, to the effect that the estate of the widow under such circumstances was in the nature of a base or determinable fee. Our laws of descent recognize no such thing as a base fee, and the court did not mean to be understood as holding that a widow did not take an estate in fee simple in the lands of her deceased husband.
Petition for rehearing overruled.